

Exhibit 10.2
 
LEASE AGREEMENT
 
     THIS LEASE made this 18th day of June, 2000, by and between Jagar, L.L.C.,
a Michigan limited liability company, whose address is 27750 Stansbury, Suite
200, Farmington Hills, Michigan 48334 the Lessor, hereinafter designated as the
Landlord, and Picometrix, Inc., a Michigan Corporation, whose address is 2901
Hubbard, Ann Arbor, Michigan 48104, the Lessee, hereinafter designated as the
Tenant.
 
ARTICLE I DESCRIPTION
 
     WITNESSETH: The Landlord, in consideration of the rents to be paid and the
covenant and agreement to be performed by the Tenant, does hereby lease unto the
Tenant the following described premises situated in the City of Ann Arbor,
County of Washtenaw, State of Michigan, to wit: approximately 25802 square feet
within a multi-tenant facility as more fully set for in Exhibit A (the "leased
premises"), Tenant's facility is more commonly known as 2529 Boardwalk, Suite
100.
 
ARTICLE II RENT AND TERMS
 
     Section 1. The original term (the "Term") of this Lease will commence (the
"Commencement Date") on the earlier of: (i) the date Tenant takes possession of
the leased premises; or (ii) the date Landlord tenders possession of the leased
premises to Tenant "ready for occupancy" as defined below. The Lease shall end
on the last day of the one hundred twentieth (120) month. If the Commencement
Date is other than the first day of a calendar month, the Term will be extended
to terminate on the last day of the calendar month in which it would otherwise
terminate under the preceding sentence. The leased premises will be conclusively
deemed "ready for occupancy" under this Article II Section 1 as soon as the work
(excluding the clean rooms) (the "Improvements") set forth in Exhibit "B" has
been substantially completed and after the issuance of a temporary certificate
of occupancy for the leased premises by the City of Ann Arbor. The leased
premises will not be considered unready or incomplete if only minor or
unsubstantial details of construction, decoration or mechanical adjustments
remain to be done within the Improvements, or if only landscaping or exterior
trim remains to be done outside the Improvements, or if the delay in the
availability of the leased premises for Tenant's occupancy is caused in whole or
in part by Tenant. Landlord will require its contractor to cooperate with
Tenant's installers of equipment, trade fixtures, furnishings and decorations
attached to the Improvements to the maximum extent possible, but Tenant agrees
that delay of or interference with construction caused by such installers will
not postpone the Commencement Date or the obligation to begin paying rent. By
occupying the leased premises, Tenant will be deemed to have accepted the leased
premises and acknowledged that they are in the condition called for in this
Lease, subject only to "punch list" items (as the term "punch list" is
customarily used in the construction industry) identified by Tenant by written
notice delivered to Landlord within thirty (30) days after the date Landlord
tenders possession of the leased premises to Tenant and accepted by Landlord as
its responsibility hereunder. Landlord will use its best efforts to complete any
“punch list” items identified by Tenant within thirty (30) days of receipt of
such notice.
 
     Section 2. Should the term of this Lease commence on a day other than the
first day of a calendar month, then the rental for such month shall be prorated
on a daily basis based upon a thirty (30) day calendar month. Should any lease
year contain less than twelve (12) calendar months, said annual rental shall be
appropriately prorated. The Tenant shall pay at the time of execution of this
Lease the first full month's rent of Thirty Two Thousand Nine Hundred Nineteen
and 5/100 ($32,919.05) Dollars, together with a one (1) month security deposit
in the amount of Thirty Two Thousand Nine Hundred Nineteen and 5/100
($32,919.05) Dollars for a total amount of Sixty Five Thousand Eight Hundred
Thirty Eight and 10/100 ($65,838.10) Dollars, receipt of which is hereby
acknowledged. The remaining rental due hereunder shall be paid as follows:
 
- 4 -
 

--------------------------------------------------------------------------------



Months 2 through the end of Lease Term:
 
     Tenant shall pay as base rental (the "Base Rent") during this one hundred
twenty (120) month period the sum of Two Million Nine Hundred Ninety Eight
Thousand One Hundred Ninety Two and 40/100 ($2,998,192.40) Dollars, payable in
monthly installments of Twenty Four Thousand Nine Hundred Eighty Four and 94/100
($24,984.94) Dollars, due and payable on the first day (1st) day of each and
every month commencing as defined in Article II, Section I, (which first month's
rental has already been received) for the next one hundred nineteen (119)
consecutive months.
 
     In the event that Tenant does not pay, when due and payable, or within
seven (7) days thereafter, any rent or any additional rent, Landlord may charge
interest thereon in accordance with Article XXXV. This right to charge interest
in accordance with Article XXXV shall be an addition to any other remedies that
Landlord may have under the terms of this Lease Agreement or otherwise. Rent is
payable at 27750 Stansbury, Suite 200, Farmington Hills, Michigan 48344, or at
such other place as Landlord may give written notice to Tenant.
 
     Section 3. The Improvements will be completed on or before December 1, 2000
(the “Scheduled Completion Date”). If in good faith Landlord is delayed or
hindered in construction by any labor dispute, strike, lockout, fire,
unavailability of material, severe weather, acts of God, restrictive
governmental laws or regulations, riots, insurrection, war or other casualty or
events or a similar nature beyond its reasonable control, or as a result of
change orders or other requests by or acts of Tenant (collectively the
"Excusable Event"), the date for completion shall be extended for the period of
delay caused by the Excusable Event. The Scheduled Completion Date as extended
as a result of the occurrence of an Excusable Event or with the consent of
Tenant, is herein referred to as the Completion Date.
 
     Section 4. The Tenant hereby hires the said premises for the said term as
above mentioned and covenants well and truly to pay, or cause to be paid unto
the Landlord at the dates and times above mentioned, the rent above reserved.
(See Security Provision attached hereto and made a part of this Lease.)
 
ARTICLE III TAXES
 
     Section 1. Tenant shall pay, as additional rent, to Landlord during the
term of this Lease its proportionate share of all taxes and assessments which
may be levied or assessed by any lawful authority, for each calendar year during
the term hereof, against the land, building or improvements comprising the
leased premises. (Such taxes and assessments being hereinafter called "Taxes".)
Tenant's proportionate share of all taxes incurred by Landlord under this
Article III shall be 51.24%. Should the State of Michigan or any political
subdivision thereof or any governmental authority having jurisdiction thereover,
now or hereafter impose a tax and/or assessment of any kind or nature upon,
against or with respect to the rentals payable by Tenant to Landlord or any
revenues of Landlord derived from the leased premises or with respect to
Landlord's or the individuals or entities which form the Landlord herein,
ownership of the land and building or buildings comprising the leased premises,
either by way of substitution for all or any part of the taxes and assessments
levied or assessed against such land and such building or buildings, or in
addition thereto, such tax and/or assessment shall be deemed to constitute a tax
and/or assessment against such land and such building or buildings for the
purpose of this paragraph and Tenant shall be obligated to pay it as provided
herein; provided, however, Tenant shall not be required to pay any share of
Landlord's federal, state or local income taxes. In addition, should any
governmental authority having jurisdiction thereover impose a tax or surcharge
of any kind or nature upon, against or with respect to the parking areas or the
number of parking spaces comprising the leased premises, such tax or surcharge
shall likewise be deemed a constituted tax and/or assessment against such land
and such building or buildings for the purpose of this paragraph and Tenant
shall be obligated to pay such tax provided herein.
 
- 5 -
 

--------------------------------------------------------------------------------



     Section 2. At the option of Landlord, Tenant shall pay all taxes within ten
(10) days of presenting the tax bill, or the taxes shall be paid in monthly
installments on or before the first day of each calendar month, in advance, in
an amount estimated by Landlord. Upon receipt of all tax bills and assessment
bills attributable to any calendar year during the term hereof, Landlord shall
furnish Tenant with a written statement of the actual amount of Tenant's share
of the premises taxes of such calendar year. In the event the total amount of
monthly installments paid by Tenant pursuant to this Article does not equal the
sum due from Tenant as shown on such statement, then Tenant shall pay to
Landlord the deficiency within ten (10) days after demand therefor by Landlord;
or Landlord shall credit such excess to the next installment of rent due from
Tenant, as the case may be. A copy of a tax bill or assessment bill submitted by
Landlord to Tenant shall at all times be sufficient evidence of the amount of
taxes against the property to which such bill relates. Prior to, or at the
commencement of the term of this Lease and from time to time thereafter
throughout the term hereof, Landlord shall notify Tenant in writing of
Landlord's estimate of Tenant's monthly installments due hereunder. Landlord's
and Tenant's obligation under this Lease shall survive the expiration of this
Lease.
 
     Section 3. Notwithstanding anything in this Article to the contrary, all
costs and expenses incurred by Landlord during negotiations for or contests of
the amount of taxes shall be included within the term "Taxes". In the event a
refund is obtained, Landlord shall credit a portion thereof to the next
installment of rent due from Tenant, such portion to be based upon the
percentage of the original taxes paid by Tenant from which the refund was
derived.
 
     Section 4. Tenant, at all times shall be responsible for and shall pay,
before delinquent, all taxes levied, assessed or unpaid on any leasehold
interest, any right of occupancy, any investment of Tenant in the premises, or
any personal property of any kind owned, installed or used by Tenant including
Tenant's leasehold improvements or on Tenant's right to occupy the premises.
 
     Section 5. Tenant shall, in addition to the foregoing, pay any new tax of a
nature not presently in effect but which may be hereafter levied, assessed, or
imposed upon the Landlord or the demised premises, if such tax shall be based on
or arise out of the ownership, use or operation of the leased premises. For the
purpose of computing Tenant’s liability for such new type of tax, the leased
premises shall be deemed the only property of Landlord.
 
     Section 6. If Tenant is the beneficiary of a tax abatement on either real
or personal property, the benefit shall accrue only to the Tenant and shall not
be prorated among other tenants in the leased premises.
 
ARTICLE IV INSURANCE AND INDEMNITY
 
     Section 1. Tenant, at its own expense, shall maintain for the mutual
benefit of Landlord and Tenant, insurance of the following character:
 
A) Comprehensive General Liability; insurance against claims for bodily injury,
personal injury, death or property damage, and the business operated by Tenant
and any subtenants of Tenant in the leased premises, occurring on, at or about
the demised premises, such insurance to afford protection for Landlord and such
other parties as Landlord shall then designate, of not less than Two Million and
no/100 ($2,000,000.00) Dollars, with respect to bodily injury, personal injury
or death to anyone person, not less than Two Million and no/100 ($2,000,000.00)
Dollars, with respect to anyone accident or occurrence and not less than One
Million and no/100 ($1,000,000.00) Dollars, with respect to property damage.
Policies for such insurance shall be for the mutual benefit of Landlord, Tenant,
and such other parties as Landlord may designate, all of whom shall be deemed as
additional named insureds, and shall contain a clause that the insured will not
cancel or change the insurance without first giving the Landlord thirty (30)
days prior written notice. Such insurance may be furnished by Tenant under any
blanket policy carried by it or under a separate policy therefor. The insurance
shall be with an insurance company approved by Landlord and a copy of the
paid-up policy evidencing such insurance or a certificate of insurance
certifying to the issuance of such policy shall be delivered to, Landlord prior
to the commencement of Tenant's Work and upon renewals not less than thirty (30)
days prior to the expiration of such coverage.
 
- 6 -
 

--------------------------------------------------------------------------------



B) Workman's Compensation; during the term and any extension thereof of this
Lease, covering all persons employed in connection with any work done on or
about the demised premises with respect to which claims for death or bodily
injury shall be asserted against Landlord, Tenant, or the demised premises.
 
C) Personal Property; Tenant agrees to carry, at its expense, insurance against
fire, vandalism, malicious mischief, and such other perils as are from time to
time included in a standard extended coverage endorsement, insuring Tenant's
merchandise, trade fixtures, furnishings, equipment and all other items of
personal property of Tenant located on or within the leased premises, in an
amount equal to not less than eighty percent (80%) of the actual replacement
cost thereof and to furnish Landlord with a certificate evidencing such
coverage.
 
D) Plate Glass; Tenant shall provide plate glass insurance, if applicable.
 
E) Additional Named Insured: Landlord, along with any desired mortgagee if
required, are to be named as additional named insureds under the policies.
 
Section 2. Landlord shall provide insurance of the following character. Tenant
shall reimburse Landlord for its proportionate share 51.24% of all costs and
expenses incurred by Landlord for insuring the facility.
 
A) Rental Interruption insurance in amounts equal to Tenant's total rental
obligation for twelve (12) full months under this Lease, plus the total of the
estimated cost to Tenant of taxes, assessments, insurance premiums and common
area charges.
 
B) All Risk Property; Fire and Extended Coverage in the standard fire extended
coverage and the special extended coverage endorsements providing all risk
insurance in an amount equal to full replacement value of the building and all
improvements. Said estimate shall be revised at the expiration of the initial
term of the insurance policy and shall be revised by the Landlord at each
renewal of said policy.
 
     At the option of Landlord, Tenant shall reimburse Landlord for its
proportionate share 51.24% of all costs and expenses for the insurance for this
facility within ten (10) says of presenting the insurance bill, or, at the
option of Landlord, in monthly installments due on or before the first day of
each calendar month, in advance, in an amount estimated by Landlord. Tenant’s
proportionate share shall be 51.24% of the total insurance costs of the entire
center.
 
     All insurance policies required under this Article IV shall be issued by
companies of recognized financial standing, rated at least A VII by Best's
Insurance Guide and duly licensed to do business under the laws of the State of
Michigan. Every policy which Tenant is obligated to carry under the provisions
of this Section shall contain an agreement by the insurer that it will not
cancel or materially modify such policy except after thirty (30) days prior
written notice to Landlord. Tenant shall deliver to Landlord, upon delivery of
its occupancy of the demised premises, the original or duplicate policies or
certificates of the insurers, evidencing all of the insurance which is required
to be maintained by Tenant hereunder, and Tenant shall, within thirty (30) days
prior to the expiration of any such insurance deliver other original or
duplicate policies or other certificates of the insurers evidencing the renewal
of such insurance. If Tenant fails to effect, maintain, or renew any insurance
provided for in this Section, or to pay the premium therefor, or to deliver to
Landlord any of such policies or certificates, then in any of said events,
Landlord, at its option, but without obligation so to do, may upon five (5) days
notice to Tenant, procure such insurance. Any sums expended by Landlord to
procure such insurance shall be additional rent hereunder and shall be repaid by
Tenant within five (5) days following the date on which expenditures shall be
made by Landlord.
 
- 7 -
 

--------------------------------------------------------------------------------



     Such insurance may be by so-called "blanket" policy coverage, provided,
however, that such "blanket" policy coverage allocates a satisfactory amount of
insurance to the demised premises, that this amount is not subject to deduction
because of coinsurance, and that adjustment in payment of the insurance so
allocated will be in the amounts specified in the Lease. Further, said blanket
coverage shall not be subject to invalidation as to the demised premises because
of any act or omission by the Tenant.
 
     Tenant covenants to indemnify Landlord, and save it harmless from and
against any and all claims, actions, damages, liability and expense, including
attorney fees, in connection with loss of life, personal injury and/or damage to
property arising from or out of any occurrence in, upon or at the leased
premises or the occupancy or use by Tenant of the leased premises or any part
thereof, arising from or out of Tenant's failure to comply with any provisions
of this Lease or occasioned wholly or in part by any act or omission of Tenant,
its agents, contractors, employees, servants, customers or licensees. For the
purpose hereof, the leased premises shall include service areas adjoining the
same, including the parking areas, and the loading platform areas. In case
Landlord shall, without fault on its part, be made a party to any litigation
commenced by or against Tenant, then Tenant shall protect and hold it harmless
and shall pay all costs, expenses and reasonable attorney fees incurred or paid
by Landlord in connection with such litigation. Tenant shall also pay all costs,
expenses and reasonable attorney fees that may be incurred in enforcing the
Tenant's covenants and agreements in this Lease.
 
     Tenant further agrees that if insurance premiums for the entire premises
are increased due to the nature of the Tenant's use of the demised premises,
then the entire increase shall be the sole responsibility of Tenant.
 
ARTICLE V PAYMENT BY LANDLORD
 
     Section 1. If the Tenant shall default in any payment or expenditure other
than rent required to be paid or expended by the Tenant under the terms hereof,
the Landlord may at its option make such payment or expenditure, in which event
the amount thereof shall be payable as rental to the Landlord by the Tenant on
the next ensuing rent day, together with interest at fifteen (15%) percent per
annum from the date of such payment or expenditure by the Landlord and on
default in such payment the Landlord shall have the same remedies as on default
in payment of rent.
 
ARTICLE VI ASSIGNMENT
 
     Section 1. Tenant agrees not to assign or in any manner transfer this Lease
or any estate or interest therein, and not to lease or sublet the leased
premises or any part or parts thereof or any right or privilege appurtenant
thereto, and not to allow anyone to conduct business at, upon or from the leased
premises or to come in, by, through or under it, in all cases either by
voluntary or involuntary act of Tenant or by operation of law or otherwise,
without the written consent of Landlord, which consent shall not be unreasonably
withheld. It is anticipated that Tenant will sublease lab and office space to
Chromatofast, Inc., a Michigan corporation, and Titan Engineering, Inc., a
Michigan corporation; provided, however, Tenant will obtain the prior written
consent of Landlord, which consent shall not be unreasonably withheld and
provided that Tenant remains solely liable under all of the terms and conditions
of this Lease. The sale, issuance or transfer of any voting stock of Tenant or
Tenant's Guarantor, if any, which results in a change in the voting control of
Tenant, or Tenant's Guarantor, if any, shall be deemed to be an assignment of
this Lease within the meaning of this Article. Any such prohibited act by Tenant
(or any attempt at same) either voluntarily or involuntarily or by operation of
law or otherwise, shall at Landlord’s option, terminate this Lease and any such
purported act shall be null and void.
 
- 8 -
 

--------------------------------------------------------------------------------



ARTICLE VII ALTERATIONS
 
     Section 1. Tenant shall not make or cause to be made any alterations,
additions or improvement to the leased premises without the prior written
approval of Landlord. Tenant shall present to Landlord plans and specifications
for such work at the time approval is sought.
 
     Section 2. All alterations, decorations, additions and improvements made by
Tenant shall be deemed to have attached to the leasehold and to have become the
property of Landlord upon such attachment; upon expiration of this Lease or any
renewal term thereof, Tenant shall not remove any of such alterations,
decorations, additions and improvements, except that trade fixtures installed by
Tenant may be removed, if all rents and other charges due herein are paid in
full and Tenant is not otherwise in default hereunder; provided, however, that
Landlord may designate by written notice to Tenant those alterations and
additions which shall be removed by Tenant at the expiration or termination of
the Lease and Tenant shall promptly remove the same and repair any damages to
the leased premises caused by such removal or shall reimburse Landlord for the
cost of repairing such damage.
 
     Section 3. Landlord acknowledges that Tenant intends to construct a clean
room in the high bay area of the leased premises and related items approved by
Landlord. In the event Tenant elects to proceed with the construction of the
clean room on the leased premises, Tenant, at its sole cost and expense, shall
design, construct, repair and restore the clean room in accordance with plans
and specifications (as they may be amended by approved change orders, the
"Tenant Plans") to be submitted to Landlord for its approval. The Tenant Plans
shall set forth in detail the requirements for the construction of the clean
room (the "Tenant Improvements") and shall include, but not be limited to, all
necessary civil, architectural, structural, mechanical, electrical, design and
documentation required for the Tenant Improvements and shall conform to all
applicable laws, ordinances, building codes, and requirements of public
authorities and insurance underwriters and shall be signed and sealed by a
professional engineer and/or an architect, each licensed and registered in the
state in which the leased premises are located and each maintaining errors and
omissions insurance coverage in the amount of at least $500,000. Tenant agrees
to design and construct the Tenant Improvements in accordance with the Tenant
Plans in a good and workmanlike manner, and in conformity with the construction
guidelines provided by Landlord. In addition, a list of all contractors shall be
submitted to Landlord for Landlord's approval, which approval shall not be
unreasonably withheld. The Tenant's Plans are expressly subject to Landlord's
approval, such approval not to be unreasonably withheld or delayed. Landlord
shall review the Tenant's Plans and give Tenant a response regarding its
approval of the same within fifteen (15) days after receipt thereof. If Landlord
shall be dissatisfied in any material respect with the Tenant's Plans, Tenant
shall promptly modify the same to the reasonable satisfaction of Landlord.
Landlord's approval of the Tenant Plans shall not constitute a representation,
warranty or agreement of, and Landlord shall have no responsibility or liability
for the completeness or design sufficiency thereof or the compliance thereof
with any laws, rules or regulations of any governmental or other authority.
 
- 9 -
 

--------------------------------------------------------------------------------


 
Tenant agrees that all materials to be used by it in construction of the Tenant
Improvements shall be of good quality and Tenant shall not impair the structure
or the roof of the building in which the leased premises is located in
connection therewith. Tenant agrees that it shall cause the clean room to be
designed, constructed and completed in an orderly, clean and safe manner and
that while the construction work is being performed, Tenant and its contractors
shall provide builder's risk insurance coverage with Landlord as a named
insured, which insurance coverage shall meet the criteria reasonable prescribed
by Landlord. In the event that Tenant shall fail, for any cause, to complete the
clean room on or before the Commencement Date, Landlord shall not be subject to
any liability therefore nor shall such failure effect the validity of this Lease
and Tenant's obligations hereunder, including Tenant's obligation to commence
the term of the Lease and to pay rent and other sums due hereunder. Tenant will
keep the leased premises free of liens of any sort and will hold Landlord
harmless from any liens which may be placed on the leased premises. In the event
a construction or other lien shall be filed against the leased premises or
Tenant's interest therein as a result of any work undertaken by Tenant or its
employees, agents, contractors or subcontractors, or as a result of any
construction, repairs or alterations made by or any other act of Tenant or its
employees, agents, contractors or subcontractors, Tenant shall, within twenty
(20) days after receiving notice of such lien, discharge such lien either by
payment of the indebtedness due the lien claimant or by filing a bond (as
provided by statute) as security for the discharge of such lien provided such
lien is not the result of Landlord's failure to release funds received as
Improvement Rent. In the event Tenant shall fail to discharge such lien,
Landlord shall after have the right to procure such discharge by filing such
bond, and Tenant shall pay the cost of such bond to Landlord on demand as
additional. Landlord may designate by written notice to Tenant that all or any
portion of the clean room and any other alterations, additions, improvements and
fixtures made by or for Tenant, shall be removed by Tenant at the expiration or
termination of the Lease and Tenant shall promptly remove the same and restore
and repair any damage to the leased premises caused by such removal.
 
     Section 4. In the event Tenant receives a bona fide offer from a third
party to construct the Tenant Improvements (the “Proposed Construction
Agreement”) which Construction Agreement Tenant desires to accept, Tenant shall
give Landlord written notice of the Proposed Construction Agreement, including a
description of the terms and conditions contained therein, and Landlord shall
have the first right to construct the Tenant Improvements upon the same terms
and conditions as set forth in the Proposed Construction Agreement. Landlord's
election must be made by delivery of written notice to Tenant within three (3)
business days after receipt of notice of the Proposed Construction Agreement
from Tenant, and upon such exercise, Landlord and Tenant shall have an
additional ten (10) days in which to enter into a binding construction agreement
upon the terms set forth in the Proposed Construction Agreement and otherwise
acceptable to Landlord and Tenant. In the event Landlord rejects the Proposed
Construction Agreement, fails to accept the Proposed Construction Agreement
within the three (3) day period, or the construction agreement is not entered
into between Landlord and Tenant within the said ten (10) day period, Tenant
shall have the right to enter into the Proposed Construction Agreement, and upon
entering into the Proposed Construction Agreement, Tenant's first right to
construct the Tenant Improvements as provided herein shall expire.
Notwithstanding anything in this Article VII, Section 4 to the contrary, in the
event that Tenant provides written notice to Landlord within sixty (60) days
from the date of this Lease that it will use and does use pre-designed,
pre-engineered modular clean rooms tested and certified to Federal Standards (FS
209E), Institute of Environmental Sciences (IES) Recommended Procedures, and
ISO/FDIS (Clean Rooms and Associated Controlled Environment Standards), the
option granted to Landlord in this Article VII, Section 4 will not apply.
 
- 10 -
 

--------------------------------------------------------------------------------



ARTICLE VIII EMINENT DOMAIN
 
     If the whole or more than fifty (50%) percent of the leased premises shall
be taken by any public authority under the power of eminent domain or sold to
public authority under threat or in lieu of such a taking, then the term of this
Lease shall cease on the part so taken, as of the day possession shall be taken
by such public authority, and the rent shall be paid up to that date. Landlord
or Tenant may, by written notice to the other, within thirty (30) days from the
date possession is taken by public authority, terminate this Lease. In the event
that neither Landlord or Tenant terminates this Lease, all of the terms herein
provided shall continue in effect, except that as of the date possession is
taken by public authority, the rent and other charges payable by Tenant to
Landlord shall be reduced in proportion to the floor area of the leased premises
taken and Landlord shall, at its expense, make all necessary repairs or
alterations to the basic building, so as to constitute the remaining leased
premises as a complete architectural unit, and Tenant, at Tenant's sole cost,
shall similarly act with respect to Tenant's improvements, trade fixtures,
furnishings and equipment. All damages awarded for such taking under the power
of eminent domain or sale under threat or in lieu of such taking, whether for
the whole or a part of the leased premises, shall belong to and be the property
of Landlord, irrespective of whether such damages shall be awarded as
compensation for diminution in value to the leasehold or to the fee of the
leased premises, and Tenant shall have no claim against either Landlord or the
condemning authority with respect thereto; provided, however, that Landlord
shall not be entitled to any award specifically designated as compensation for,
depreciation to, and cost of removal of Tenant's stock and fixtures.
 
ARTICLE IX MAINTENANCE AND REPAIRS
 
     Section 1. Landlord shall, at its own expense, make all necessary repairs
to the roof, outer walls, footings and foundation of the premises which repairs
are occasioned by structural defects. Tenant shall, at its expense, take care of
the demised premises both inside and out and keep the same and all parts
thereof, by way of illustration, but not limitation, the roof and four outer
walls, together with any and all alterations, additions and improvements therein
or thereto, in good order and condition, suffering no waste or injury, and shall
promptly make all needed repairs and replacements, in and to any building or
structure or equipment now or hereafter erected upon the demised premises,
including vaults, sidewalks, water, sewer and gas connections, pipes and mains,
and all other fixtures, machinery and equipment now or hereafter belonging to or
connected with said premises or used in their operation. All such repairs and
replacements shall be of first class quality sufficient for the proper
maintenance and operation of the demised premises. The Tenant shall not allow
the accumulation of waste or refuse matter, not permit anything to be done upon
the demised premises which would invalidate or prevent the procurement of any
insurance policies which may at any time be required pursuant to the provisions
of Article IV hereof. The Tenant shall not obstruct or permit the obstruction of
the street or sidewalk and shall keep the sidewalk and curb adjoining the
demised premises clean and free of snow and ice.
 
     Landlord shall be responsible for the repair and maintenance of the parking
lot, landscaping and security related to the parking areas. Tenant agrees to pay
Landlord Tenant's proportionate share of all costs and expenses of every kind
and nature paid or incurred by Landlord pursuant to Article IX, Section 1.
Tenant's proportionate share for the purposes of this Article shall be 51.24%.
In addition, Tenant shall be fully responsible for any repairs, at its expense,
caused by its negligence, abuse, use or occupancy of the demised premises or
building(s) comprising the demised premises. Notwithstanding anything in this
Article IX, Section 1 to the contrary, during the entire lease term, if Tenant
is required to replace a major capital component to the leased premises, the
cost of replacement shall be amortized over the replacement's ten year life
expectancy and Tenant shall be required to pay its proportionate share for such
replacement based upon the remaining term or, the Lease during which Tenant
continues to occupy the leased premises.
 
     Section 2. The Tenant shall at its own expense under penalty of forfeiture
and damages promptly comply with all lawful laws, orders, regulations or
ordinances of all municipal, County and State authorities affecting the premises
hereby leased and the cleanliness, safety, occupation and use of same.
 
- 11 -
 

--------------------------------------------------------------------------------



     Section 3. The Landlord shall have the right to enter upon the leased
premises at all reasonable hours after two (2) business days notice (except in
the case of emergency) for the purpose of inspecting the same. If the Landlord
deems any repairs necessary, he may demand that the Tenant make the same and if
the Tenant refuses or neglects forthwith to commence such repairs and complete
the same with reasonable dispatch, the Landlord may make or cause to be made
such repairs and shall not be responsible to the Tenant for any loss or damage
that may accrue to its stock or business by reason thereof, and if the Landlord
makes or causes to be made such repairs, the Tenant agrees that it will
forthwith on demand pay to the Landlord the cost thereof with interest at
fifteen (15%) percent per annum, and if it shall make default in such payment,
the Landlord shall have the remedies provided in Paragraph 6 hereof.
 
     Section 4. The Landlord reserves the right of free access at all times to
the roof of said leased premises. The Tenant shall not erect any structures for
storage or any aerial, or use the roof for any purpose without the consent in
writing of the Landlord.
 
ARTICLE X RIGHT TO ERECT SIGNS
 
     Section 1. Tenant is hereby granted the right to erect signs on the
exterior of the building which shall be constructed in conformity with all
requirements of local law and shall be subject to the prior written approval of
Landlord, with regard to location, size and methods of attachment, which
approval will not be unreasonably withheld. Tenant agrees to hold Landlord
harmless from any liability arising out of or in connection with the erection or
maintenance of such signs.
 
     Landlord covenants that it will not allow any other Tenant to erect signs
on the face of the portion of the building in which the demised premises are
located.
 
ARTICLE Xl LANDLORD'S RIGHT TO CURE TENANT'S DEFAULT
 
     Section 1. Landlord may, without notice, if in the opinion of Landlord an
emergency exists, perform any covenant or condition of this Lease for the
Tenant's account and at the Tenant's expense, in the event that the Tenant shall
default in the performance of any such covenant or condition. Tenant shall
reimburse Landlord for all costs and expenses of Landlord, including reasonable
attorney fees, thereby incurred within ten (10) days after receipt by Tenant
from Landlord of a statement setting forth the amount of such costs and
expenses. The failure by Tenant to so reimburse Landlord within such ten (10)
day period shall constitute a default by Tenant under this Lease and shall carry
with it the same consequences as failure to pay any installment of rental.
Landlord's rights and remedies pursuant to this Article shall be an addition to
any and all other rights and remedies provided under this Lease or at law and
shall survive the termination of this Lease.
 
ARTICLE XII DEFAULT
 
     Section 1. If any one or more of the following events (herein sometimes
called "events of default") shall happen:
 
A) If default shall be made in the due and punctual payment of any rent, or in
the payment of any other sum of money required to be paid by Tenant under this
Lease or any part thereof, when and as the same shall become due and payable,
and such default shall continue for a period of seven (7) days after notice from
Landlord to Tenant specifying the items in default; or
 
B) In the event Tenant shall be in default in the performance of any other
covenants, terms, conditions, provisions, rules and regulations of this Lease
excepting those items listed in the above Section (A) and if such default is not
cured within thirty (30) days after written notice thereof given by the
Landlord, excepting such defaults that cannot be cured completely within such
thirty (30) day period, provided that the Tenant shall within such thirty (30)
day period, promptly commence and proceed with reasonable diligence and in good
faith to remedy such default;
 
- 12 -
 

--------------------------------------------------------------------------------



then and in any such event Landlord at any time thereafter may give written
notice to Tenant specifying such event of default and stating that this Lease
and the term hereby demised shall expire and terminate on the date specified in
such notice, which shall be at least seven (7) days after the giving of such
notice, and upon the date specified in such notice this Lease and the term
hereby demised and all rights of Tenant sunder this Lease, including any renewal
privileges, whether or not exercised, shall expire and terminate, and Tenant
shall remain liable as hereinafter provided.
 
     Section 2. Upon any such expiration or termination of this Lease, Tenant
shall quit and peacefully surrender the demised premises to Landlord, and
Landlord, upon or at any such expiration or termination, may without further
notice, enter upon and reenter the demised premises and possess and repossess
itself thereof, by summary proceedings, ejectment or other legal proceedings,
and may dispossess Tenant and remove Tenant and all other persons and property
from the demised premises and may have, hold and enjoy the demised premises and
the right to receive all rental of and from the same. In the event that the
Landlord shall, during the period covered by this Lease, obtain possession of
said premises by reentry, summary proceedings, or otherwise, the Tenant hereby
agrees to pay the Landlord the expense incurred in obtaining possession of said
premises and also all expenses and commissions which may be paid in and about
the letting of the same, and all other damages.
 
     Section 3. If this Lease shall terminate pursuant to this Article, or by
summary proceedings or otherwise, or if the demised premises or any part thereof
shall be abandoned by Tenant, or shall become vacant during the term hereof,
Landlord may in its own name, but as agent for Tenant if this lease not be
terminated, or if this lease be terminated, in its own behalf, relet the demised
premises or any part thereof, or said premises, with additional premises for
such term or terms, (which may be greater or less than the period which would
otherwise have constituted the balance of the term of this Lease) and on such
conditions (which may include reasonable concessions or free rent and
alterations of the demised premises) as Landlord, in its uncontrolled
discretion, may determine and may collect and receive the rents therefor.
Landlord shall in no way be responsible or liable for any failure to relet the
demised premises or any part thereof, or of any failure to collect any rent due
upon such reletting.
 
     Section 4. No such expiration or termination of this Lease, or summary
proceedings, abandonment or vacancy shall relieve Tenant of its liability and
obligation under this Lease, whether or not the demised premises shall be relet.
In any such event Tenant shall pay Landlord the rent and all other charges
required to be paid by Tenant up to the time of such event. Thereafter:
 
A) 1. Tenant, until the end of the term of this Lease, or what would have been
such term in the absence of any such event, shall be liable to Landlord as
damages for Tenant's default, the equivalent of the amount of the rent and other
charges which would be payable under this Lease by Tenant if this Lease were
still in effect, less the net proceeds of any reletting effected pursuant to the
provisions above, after deducting all Landlord's expenses in connection with
such reletting, including, without limitation, all repossession costs, brokerage
and management commissions, operating expenses, legal expenses, reasonable
attorneys' fees, alteration costs, and expenses of preparation for such
reletting.
 
2. Tenant shall pay such current damages (herein called "deficiency") to
Landlord monthly on the days on which the net rent would have been payable under
this Lease if this Lease were still in effect, and Landlord shall be entitled to
recover from Tenant each monthly deficiency as the same shall arise.
 
- 13 -
 

--------------------------------------------------------------------------------



3. At any time after the expiration or termination of this Lease pursuant to
this Article, in lieu of collecting any further monthly deficiencies as
aforesaid, Landlord shall be entitled to recover from Tenant, and Tenant shall
pay to Landlord, on demand, as damages, in addition to the damages provided for
in Section 8, damages computed in the manner set forth in this Section A, minus
any such monthly deficiencies previously recovered from Tenant.
 
B) 1. In case of any breach of this Lease mentioned in Sections 6 and 7,
Landlord shall immediately and ipso facto, without notice or other action by
Landlord, become entitled to recover from Tenant, as damages for such breach, in
addition to any damages becoming due under Sections 6 and 7, an amount equal to
the difference between the rent and other charges reserved in this Lease from
the date of such breach to the date of the expiration of the original term
demised and the then fair and reasonable rental value of the premises for the
same period. Said damages shall become due and payable to Landlord immediately
upon such breach of this Lease and without regard to whether this Lease be
terminated or not, and if this Lease be terminated without regard to the manner
in which it is terminated. In the computation of such damages, the difference
between any installment of rent thereafter becoming due and the fair and
reasonable rental value of the premises for the period for which such
installment was payable shall be discounted to the date of such breach at the
rate of not more than four (4%) percent per annum.
 
2. If and so long as the term of this Lease shall continue, the rent reserved
herein for the unexpired term of the Lease after a breach mentioned in Sections
6 and 7, shall be reduced by the amount of such liquidated damages as may be
paid to Landlord, such reduction being applied proportionately to each
installment of rent thereafter becoming due. During the continuance of the Lease
after such a breach and until such damages are paid to Landlord, the whole
amount of each installment of rent herein reserved shall be due and payable at
the time herein specified and if, by reason of the subsequent payment of
liquidated damages, and the resulting reduction in rental, Landlord shall have
received a sum in excess of all installments, as so reduced, becoming due after
the breach and before the collection of such damages, such excess shall be
refunded upon the receipt of such liquidated damages.
 
     Section 5. If the demised premises or any part thereof be relet by Landlord
for the unexpired term of this Lease or any part thereof, before presentation of
proof of such liquidated damages to any court, commission or tribunal, the
amount of rent reserved upon such reletting shall prima facie be the fair and
reasonable rental value for the part or the whole of the premises so relet
during the term of the reletting. Nothing herein contained shall limit or
prejudice the right of Landlord to obtain as liquidated damages by reason of
such termination, an amount equal to the maximum allowed by any statute or rule
of law in effect at the time when and governing the proceeding in which, such
damages are to be proved, whether or not such amount be greater, equal to, or
less than the amount of the difference referred to above.
 
     Section 6. If this Lease be terminated by summary proceedings or otherwise,
or if the premises are abandoned or become vacant, and whether or not the
premises be relet, Landlord shall be entitled to recover from Tenant, and Tenant
shall pay to Landlord, in addition to any damages becoming due under this
Article, the following: an amount equal to all expenses, if any, including
reasonable counsel fees, incurred by Landlord in recovering possession of the
demised premises, and all reasonable costs and charges for the care of said
premises while vacant, which damages shall be due and payable by Tenant to
Landlord at such time as such expenses are incurred by Landlord.
 
- 14 -
 

--------------------------------------------------------------------------------



     Section 7. If this Lease be terminated in any manner whatsoever, or if
there be any breach of this Lease specified in Section 6 and 7, then and in
either of such events, Tenant covenants and agrees, any other covenant in this
Lease notwithstanding:
 
A) That the premises shall be in the same condition as that in which Tenant has
agreed to surrender them to Landlord at the expiration of the term hereof.
 
B) That Tenant, on or before the occurrence of any such event shall perform any
covenant contained in this Lease for the making of any improvement, alteration
or betterment to the premises, or for restoring or rebuilding any part thereof;
and
 
C) That, for the breach of any covenant above stated in this Section 7, Landlord
shall be entitled to recover and Tenant shall pay, ipso facto, without notice or
other action by Landlord, the then cost of performing such covenant, less
interest thereon at the rate of four (4%) percent per annum for the period
between the occurrence of any such event and the time when any such work or act,
the cost of which is computed, should have been performed under the other
provisions of this Lease had such event not occurred.
 
     Section 8. Tenant acknowledges that Landlord has certain rights and
remedies granted by MCL 600.5701, et seq., MSA 27a.5701, et seq. and all other
statutes, court rules and ordinances applicable to the leased premises.
 
     Section 9. No failure by Landlord to insist upon the strict performance of
any agreement, term, covenant, or condition hereof or to exercise any right or
remedy consequent upon a breach thereof, and no acceptance of full or partial
rent during the continuance of any such breach, shall constitute a waiver of any
such breach or of such agreement, term, covenant or condition. No agreement,
term, covenant or condition hereof to be performed or complied with by Tenant
and no breach shall affect or alter this Lease, but each and every agreement,
term, covenant and condition hereof shall continue in full force and effect with
respect to any other then existing or subsequent breach thereof.
 
     Section 10. In the event of any breach or threatened breach by Tenant of
any of the agreements, terms, covenants or conditions contained in this Lease,
Landlord shall be entitled to enjoin such breach or threatened breach and shall
have the right to invoke any right and remedy allowed at law or in equity or by
statute or otherwise as though reentry, summary proceedings and other remedies
were not provided for in this Lease.
 
     Section 11. Each right and remedy provided for in this Lease shall be
cumulative and shall be in addition to every other right or remedy provided for
in this Lease or now or hereafter existing at law or in equity or by statute or
otherwise, and the exercise or beginning of the exercise by Landlord or Tenant
of anyone or more of the rights or remedies provided for in this Lease or now or
hereafter existing at law or in equity or by statute or otherwise shall not
preclude the simultaneous or later exercise by the party in question of any or
all other rights or remedies provided for in this Lease or now or hereafter
existing at law or in equity or by statute or otherwise.
 
ARTICLE XIII BANKRUPTCY OR INSOLVENCY
 
     Section 1. Tenant's interest not transferable. Neither Tenant's interest in
this Lease, nor any estate hereby created in Tenant nor any interest herein or
therein, shall pass to any trustee or receiver or assignee for the benefit of
creditors or otherwise by operation of law except as may specifically be
provided pursuant to the Bankruptcy Code.
 
     Section 2. Termination. In the event the interest or estate created in
Tenant hereby shall be taken in execution or by other process of law, or if
Tenant's Guarantor, if any, or his executors, administrators, or assigns, if
any, shall be adjudicated insolvent or bankrupt pursuant to the provisions of
any State Act or the Bankruptcy Code or if Tenant is adjudicated insolvent by a
Court of competent jurisdiction other than the United States Bankruptcy Court,
or if a receiver or trustee of the property of Tenant or Tenant's Guarantor, if
any shall be appointed by reason of the insolvency or inability of Tenant or
Tenant's Guarantor, if any, to pay its debts, or if any assignment shall be made
of the property of Tenant or Tenant's Guarantor, if any, for the benefit of
creditors, then and in any such events, this Lease and all rights of Tenant
hereunder shall automatically cease and terminate with the same force and effect
as though the date of such event were the date originally set forth herein and
fixed for the expiration of the term, and Tenant shall vacate and surrender the
leased premises but shall remain liable as herein provided.
 
- 15 -
 

--------------------------------------------------------------------------------



     Section 3. Tenant's obligation to avoid Creditors' proceedings. Tenant or
Tenant's Guarantor shall not cause or give cause for the appointment of a
trustee or receiver of the assets of Tenant or Tenant's Guarantor, if any, and
shall not make any assignment for the benefit of creditors or become or be
adjudicated insolvent. The allowance of any petition under any insolvency law
except under the Bankruptcy Code or the appointment of a trustee or receiver of
Tenant or Tenant's Guarantor, if any, or of the assets of either of them, shall
be conclusive evidence that Tenant caused, or gave cause therefor, unless such
allowance of the petition or the appointment of a trustee or receiver, is
vacated within thirty (30) days after such allowance or appointment. Any act
described in this paragraph shall be deemed a material breach of Tenant's
obligations hereunder, and this Lease shall thereupon automatically terminate.
Landlord does in addition, reserve any and all other remedies provided in this
Lease or in law.
 
     Section 4. Rights and obligations under the Bankruptcy Code:
 
A) Upon the filing of a petition by or against Tenant under the Bankruptcy Code,
Tenant, as debtor and as debtor in possession, and any trustee who may be
appointed agree as follows:
 
1. To perform each and every obligation of Tenant under this Lease including,
but not limited to, the manner of "operations" as provided in this Lease until
such time as this Lease is either rejected or assumed by order of the United
States Bankruptcy Court.
 
2. To pay monthly in advance on the first day of each month as reasonable
compensation for use and occupancy of the leased premises an amount equal to all
rent and other charges otherwise due pursuant to this Lease.
 
3. To reject or assume this Lease within sixty (60) days of the filing of such
petition under Chapter 7 of the Bankruptcy Code or within one hundred twenty
(120) days (or such shorter term as Landlord, in its sole discretion, may deem
reasonable so long as notice of such period is given) of the filing of a
petition under any other Chapter.
 
4. To give Landlord at least forty-five (45) days prior written notice of any
proceeding relating to any assumption of this Lease.
 
5. To give at least thirty (30) days prior written notice of any abandonment of
the leased premises; any such abandonment to be deemed a rejection of this
Lease.
 
6. To do all other things of benefit to Landlord otherwise required under the
Bankruptcy Code.
 
7. To be deemed to have rejected this Lease in the event of the failure to
comply with any of the above.
 
8. To have consented to the entry of any order by an appropriate United States
Bankruptcy Court providing all of the above, waiving notice and hearing of entry
of same.
 
B) No default of this Lease by Tenant, either prior to or subsequent to the
filing of such a petition, shall be deemed to have been waived unless expressly
done so in writing by Landlord.
 
- 16 -
 

--------------------------------------------------------------------------------



C. Included within and in addition to any other conditions or obligations
imposed upon Tenant or its successor in the event of assumption and/or
assignment are the following:
 
1. The cure of any monetary defaults and the reimbursement of pecuniary loss
within not more than thirty (30) days of assumption and/or assignment;
 
2.The deposit of an additional sum equal to three (3) months rent to be held
pursuant to the terms of this Lease.
 
3.The use of the leased premises as set forth in this Lease.
 
4.The reorganized debtor or assignee of such debtor in possession or if Tenant's
trustee demonstrates in writing that it has sufficient background including, but
not limited to substantial experience and financial ability to operate out of
the leased premises in the manner contemplated in this Lease and meet all other
reasonable criteria of Landlord as did Tenant upon execution of this Lease.
 
5.The prior written consent of any mortgagee to which this Lease has been
assigned as collateral security.
 
ARTICLE XIV SURRENDER OF PREMISES
 
     Section 1. Tenant shall surrender at the end of the Lease term the premises
in good order and repair, except for reasonable wear and tear between the last
necessary repair, replacement, restoration or renewal made by Tenant, pursuant
to its obligations hereunder.
 
ARTICLE XV NONLlABILlTY
 
     Section 1. As a consideration for making this Lease, the Landlord shall not
be liable for any failure of public or private utility services to the premises,
nor for injury or damage which may be sustained to person or property by the
Tenant or any other person caused by or resulting from steam, electricity, gas,
water, rain, ice, or snow which may leak or flow from or into any part of said
building or from the breakage, leakage, obstruction or other defect of the
pipes, wiring, appliances, plumbing or lighting fixtures of the same, the
condition of said premises or any part thereof, or through the elevator, if any,
or from the street or subsurface, or from any other source or cause whatsoever,
whether the same damage or injury shall be caused by or be due to the negligence
of the Landlord, the Landlord's agent, servant, employee, or not, nor for
interference with light or other incorporeal hereditaments, provided such
interference is caused by anybody other than the Landlord, or caused by
operations by or for the City in the construction of any public or quasi-public
work, neither shall the Landlord be liable for any defect in the building,
latent or otherwise.
 
     Section 2. Then Tenant further acknowledges that it has examined the said
leased premises prior to the making of this lease, and knows the condition
thereof, and that no representations as to the condition or state of repairs
thereof have been make by the Landlord or its agent, which are not herein
expressed, and the Tenant hereby accepts the leased premises in their present
condition at the date of the execution of this Lease.
 
     Section 3. The Landlord shall not be responsible or liable to the Tenant
for any loss or damage that may be occasioned by or through the acts or
omissions of persons occupying adjoining premises or any part of the premises
adjacent to or connected with the premises hereby leased or any part of the
building of which the leased premises are a part or for any loss or damage
resulting to the Tenant or his property from bursting, stoppage or leaking of
water, gas, sewer or steam pipes.
 
- 17 -
 

--------------------------------------------------------------------------------



ARTICLE XVI USE AND OCCUPANCY
 
     It is understood and agreed between the parties hereto that said premises
during the continuance of this Lease shall be used and occupied for general
office, micro-fabrication and manufacturing, and research and development, and
for no other purpose or purposes without the written consent of the Landlord,
and that the Tenant will not use the premises for any purpose in violation of
any law, municipal ordinance or regulation and that on any breech of this
agreement, the Landlord may at its option terminate this Lease forthwith and
re-enter and repossess the leased premises.
 
ARTICLE XVII DAMAGE AND DESTRUCTION
 
     Section 1. If the portion of the building occupied by Tenant is damaged by
fire or any other cause, the following provisions of this Article shall apply:
 
A) If the damage is to such extent that the cost of restoration, as estimated by
Landlord, will equal or exceed thirty (30%) percent of the replacement value of
the building (exclusive of foundations) in its condition just prior to the
occurrence of the damage, Landlord may, no later than the sixtieth (60th) day
following the damage, give Tenant a written notice stating that it elects to
terminate this Lease. If such notice shall be given:
 
1.This Lease shall terminate on the third (3rd) day after the giving of said
notice.
 
2.Tenant shall surrender possession of the premises within a reasonable time
thereafter.
 
3.The rent and additional rent shall be apportioned as of the date of such
surrender and any rent paid for any period beyond said date shall be repaid to
Tenant.
 
B) If the cost of restoration, as estimated by Landlord, shall amount to less
than thirty (30%) percent of said replacement value of the building, or if
despite the cost Landlord does not elect to terminate this Lease, Landlord shall
restore the building and the premises with reasonable promptness, subject to
delays beyond Landlord's control and delays in the making of insurance
adjustments by Landlord, and Tenant shall not have the right to terminate this
Lease.
 
Landlord need not restore fixtures, improvements or other property of Tenant.
 
     Section 2. In any case in which the use of the premises is affected by any
damage to the building, there shall be either an abatement or an equitable
reduction in rent depending on the period for which the extent to which the
premises are not reasonably usable for the purposes for which they are leased
hereunder. The words "restoration" and "restore" as used in this Article shall
include repairs. If the damage results from the fault of Tenant, or Tenant's
agents, servants, visitors or licensees, Tenant shall not be entitled to any
abatement or reduction of rent, except to the extent, if any, that Landlord
receives the proceeds of rent insurance in lieu of such rent.
 
     Section 3. In the event of any loss or damage to the building, the premises
and/or any contents, each party shall look first to any insurance in its favor
before making any claim against the other party; and to the extent possible
without additional cost, each party shall obtain, for each policy of such
insurance, provisions permitting waiver of any claim against the other party for
loss or damage within the scope of the insurance, and each party, to such extent
permitted, for itself and its insurers waives all such insured claims against
the other party (its agents, employees and guests).
 
- 18 -
 

--------------------------------------------------------------------------------



ARTICLE XVIII NOTICES
 
     All notices required herein shall be given in writing by certified or
registered mail, return receipt requested, if addressed to Landlord, at the
place where the rent reserved herein is payable and if addressed to Tenant as
follows:
 

TENANT:      Robin F. Risser, CEO Picometrix, Inc. P.O. Box 130243 Ann Arbor,
Michigan 48113-0243     With a copy to:     Ian James Reach, Esq. Reach, Ranney
& Carpenter, P.C. 121 W. Washington Street, Suite 400 Ann Arbor, Michigan 48104


or to such other addresses as the parties respectively may designate by notice
given in like manner.
 
ARTICLE XIX HEADINGS AND SECTION NUMBERS
 
     The headings, section numbers and article numbers appearing in this Lease
are inserted only as a matter of convenience and in no way define, limit, or
construe, or describe the scope of intent of such sections or articles of this
Lease nor in any way affect this Lease.
 
ARTICLE XX UTILITIES
 
     The Tenant shall pay, as and when the same shall become due and payable,
all water and sewer rents, rates, charges, assessments and other utilities
supplied to the leased property or the entire facility. If any such utilities
are not separately metered or assessed, or are only partially separately metered
or assessed and are used in common with other tenants of the building in which
the leased property is located, the Tenant will pay to the Landlord an
apportionment of such charges for utilities used in common based on square
footage of floor space leased to each tenant using such common facilities, in
addition to the Tenant's payment of the separately metered charges. For the
purposes of this Article XX, Tenant's proportionate share of the commonly used
utilities for the entire complex shall be 51.24 %. Tenant's proportionate share
shall be recalculated, as stated above, for the utilities used in common with
other occupants of the facility based upon the total square footage covered by
the utility.
 
ARTICLE XXI ADDITIONAL RULES
 
     The Landlord may, from time to time, make such reasonable rules and
regulations as in the Landlord's judgment may be necessary or advisable for the
safety, care and cleanliness of the premises, the cleanliness of the building in
which the same are located, the common areas and other tenants occupying said
adjoining buildings and for the preservation of good order in said building and
adjoining buildings and the use and occupancy of the demised premises shall be
conditioned upon observance of the compliance with such rules and regulations.
 
- 19 -
 

--------------------------------------------------------------------------------



ARTICLE XXII ADDITIONAL DOCUMENTS
 
     The parties hereto, upon request, agree to execute any additional documents
required to carry out the intent and provisions of this Lease.
 
ARTICLE XXIII LIGHT AND AIR
 
     If at any time any windows of the demised premises are temporarily or
permanently closed, darkened or bricked-up for any reason whatsoever including,
but not limited to, Landlord's own acts, Landlord shall not be liable for any
damage Tenant may sustain thereby and Tenant shall not be entitled to any
compensation therefor nor abatement of rent, nor shall the same release Tenant
from its obligations hereunder nor constitute an eviction.
 
ARTICLE XXIV INTENTIONALLY OMITTED
 
ARTICLE XXV WAIVER
 
     The failure of the Landlord to insist, in anyone or more instances upon a
strict performance of any of the covenants of this Lease, or to exercise any
option herein contained, shall not be construed as a waiver or a relinquishment
for the future of such covenant or option, but the same shall continue and
remain in full force and effect. The receipt by the Landlord or rent, with
knowledge of the breach of any covenant hereof, shall not be deemed a waiver of
such breach and not waiver by the Landlord of any provision hereof shall be
deemed to have been made unless expressed in writing and signed by the Landlord.
 
ARTICLE XXVI NO PARTNERSHIP
 
     Nothing contained herein shall be deemed or construed by the parties
hereto, nor by any third party, as creating the relationship of principal and
agent or of partnership or of joint venture between the parties hereto, it being
understood and agreed that neither the method of computation of rent, nor any
other provision contained herein, nor any acts of the parties herein, shall be
deemed to create any relationship between the parties hereto other than the
relationship of Landlord and Tenant.
 
ARTICLE XXVII PARTIAL INVALIDITY
 
     If any term, covenant or condition of this Lease or the application thereof
to any person or circumstance shall, to any extent, be invalid or unenforceable,
the remainder of this Lease, or the application of such term, covenant or
condition to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby and each term, covenant
or condition of this Lease shall be valid and be enforced to the fullest extent
permitted by Law.
 
ARTICLE XXVIII LIENS
 
     The Tenant shall have no power to do any act or make any contract which may
create or be the foundation for any lien, mortgage or other encumbrance upon the
estate of the Landlord or of any interest of the Landlord in the demised
premises, or upon or in the building or buildings or improvements thereon or
hereafter erected or placed hereon, it being agreed that should the Tenant cause
any improvements, alterations or repairs to be made to the demised premises, or
material furnished or labor performed therein, or thereon, neither the Landlord
nor the demised premises nor any improvements shall under any circumstances be
liable for the payment of any expenses incurred or for the value of any work
done or material furnished to the demised premises or any part thereof; but all
such improvements, alterations, repairs, materials and labor shall be done at
the Tenant's expense and the Tenant shall be solely and wholly responsible to
contractors, laborers and materialmen, furnishing labor and material to said
premises and building or buildings and improvements or any part thereof and all
such laborers, materialmen and contractors are hereby charged with notice that
they must look solely and wholly to the Tenant and the Tenant's interest in the
premises, to secure the payment of any bills for work done and materials
furnished.
 
- 20 -
 

--------------------------------------------------------------------------------



     In the event a mechanic's lien shall be filed against the demised premises
or Tenant's interest therein as the result of the work undertaken by Tenant to
ready the demised premises for the opening of Tenant's business or as a result
of any repairs or alterations made by Tenant, Tenant shall, within ten (10) days
after receiving notice of such lien, discharge such lien either by payment of
the indebtedness due the mechanic's lien claimant or by filing a bond (as
provided by statute) as security therefor. In the event Tenant shall fail to
discharge such lien, Landlord shall, among its remedies, have the right to
procure such discharge by filing such bond and Tenant shall pay the cost of such
bond to Landlord as additional rent upon the first day that rent shall be due
thereafter.
 
ARTICLE XXIX ENTIRE AGREEMENT
 
     This Lease and the Exhibits, Riders and/or Addenda, if any, attached and
signed by the parties, set forth the entire agreement between the parties. Any
prior conversations or writings are merged herein and extinguished. No
subsequent amendment to this Lease shall be binding upon Landlord or Tenant
unless reduced to writing and signed. If any provisions contained in a Rider or
addenda is inconsistent with a provision of this Lease, the provisions contained
in said rider or addenda shall supersede the Lease provision.
 
ARTICLE XXX INTERPRETATION AND USE OF PRONOUNS
 
     Nothing contained herein shall be deemed or construed by the parties
hereto, nor by any third party, as creating the relationship of principal and
agent or of partnership or of joint venture between the parties hereto, it being
understood and agreed that neither the method of computation of rent, nor any
other provision contained herein, nor any acts of the parties herein, shall be
deemed to create any relationship between the parties hereto other than the
relationship of Landlord and Tenant. Whenever herein the singular number is
used, the same shall include the plural, the masculine gender shall include the
feminine and neuter genders and the neuter gender shall include the feminine and
masculine genders.
 
ARTICLE XXXI COMPLIANCE WITH LAWS
 
     Tenant covenants and warrants that during the term of this Lease or any
extension thereof, Tenant, at its expense and under penalty of forfeiture and
damages, has complied and will continue to comply with all statutes, ordinances,
rules, orders, regulations and/or requirements of all county, municipal, state,
federal and other applicable governmental authorities now in force or which may
hereinafter be in force as pertains to the conduct of Tenant’s business. Tenant
agrees to indemnify, save and hold Landlord harmless from any fines or penalties
assessed against the demised premises for a violation of any statutes,
ordinances, rules, orders, regulations and/or requirements of all county,
municipal, state, federal and other governmental authorities as a result of
Tenant's improper, unusual or unlawful manner of using the demised premises for
the conduct of Tenant's business.
 
ARTICLE XXXII CONSTRUCTION AND INTERPRETATION
 
     This Lease shall be construed and interpreted in accordance with the laws
of the State of Michigan.
 
- 21 -
 

--------------------------------------------------------------------------------



ARTICLE XXXIII RENT TO BE NET TO LANDLORD
 
     It is the intention of the parties that the rent payable hereunder shall be
net to Landlord, so that this Lease shall yield to Landlord the net annual rent
specified herein during the term of this Lease, and that all costs, expenses and
obligations of every kind or nature whatsoever relating to the demised premises
including, but not limited to all charges made against the leased premises for
gas, water, heat and electricity during the continuance of this lease shall be
paid as the same shall become due by Tenant except for those costs, expenses and
obligations specifically designated as those of Landlord.
 
ARTICLE XXXIV DELAYS
 
     Section l. In the event that either party hereto shall be delayed or
hindered in or prevented from the performance of any act required hereunder by
reason of strikes, lockouts, labor troubles, inability to procure materials,
failure of power, restrictive governmental laws or regulations, riots,
insurrections, war or other reason of a like nature not the fault of the party
delayed in performing work or doing acts required under the terms of this Lease,
then performance of such act shall be excused for the period of the delay and
the period for the performance of any such act shall be extended for a period
equivalent to the period of such delay. The party entitled to such extension
hereunder shall give written notice as soon as possible to the other party
hereto of its claim of right to such extension and the reason(s) therefore. The
provisions of this Paragraph shall not operate to excuse Tenant from prompt
payment of rent, or any other payments required by the terms of this Lease.
 
     Section 2. It is understood that if the Tenant shall be unable to enter
into and occupy the premises hereby leased at the time above provided, by reason
of the said premises not being ready for occupancy, or by reason of the holding
over of any previous occupant of said premises, or as a result of any cause or
reason beyond the direct control of the Landlord, the Landlord shall not be
liable in damages to the Tenant therefor, but during the period the Tenant shall
be unable to occupy said premises as hereinbefore provided, the rental therefor
shall be abated and the Landlord is to be the sole judge as to when the premises
are ready for occupancy.
 
ARTICLE XXXV INTEREST ON PAST DUE OBLIGATIONS
 
     Any amount due from Tenant to Landlord hereunder which is not paid when due
shall bear interest at fifteen (15%) percent per annum from the date due until
paid, unless otherwise specifically provided herein, but the payment of such
interest shall not excuse or cure any default by Tenant under this Lease.
 
ARTICLE XXXVI LIABILITY OF LANDLORD
 
     If Landlord shall fail to perform any covenant, term or condition of this
Lease upon Landlord's part to be performed, and if as a consequence of such
default Tenant shall recover a money judgment against Landlord, such judgment
shall be satisfied only out of the proceeds of sale received upon execution of
such judgment and levied thereon against the right, title and interest of
Landlord in the demised premises or building which the demised premises are a
part (the "Property") and out of rents or other income from the Property
receivable by Landlord, or out of the consideration received by Landlord from
the sale or other disposition of all or any part of Landlord's right, title and
interest in the Property. Neither Landlord nor any of the partners comprising
the partnership which is the Landlord herein shall be liable for any deficiency.
 
ARTICLE XXXVII RE-RENTING
 
     The Tenant hereby agrees that for a period commencing six (6) months prior
to the termination of this Lease, the Landlord may show the premises to
prospective Tenants and six (6) months prior to the termination of this Lease,
may display in and about said premises and in the windows thereof, the usual and
ordinary "TO RENT" signs.
 
- 22 -
 

--------------------------------------------------------------------------------



ARTICLE XXXVIII QUIET ENJOYMENT
 
     The landlord covenants that the said Tenant, on payment of all the
aforesaid installments and performing all the covenants aforesaid, shall and may
peacefully and quietly have, hold and enjoy the said demised premises for the
term aforesaid.
 
ARTICLE XXXIX HOLDING OVER
 
     Any holding over after the expiration of the term hereof with the consent
of Landlord, shall be construed to be a tenancy from month-to-month at one and
one-half (1-1/2) times the last month's rental together with an amount estimated
by Landlord for the monthly additional charges payable pursuant to this Lease,
and shall otherwise be on the same terms and conditions as herein specified so
far as applicable. Any holding over without Landlord's consent shall entitle
Landlord to reenter the leased premises pursuant to Article XII, Section 2 of
this Lease.
 
ARTICLE XXXX SUCCESSORS
 
     All rights and liabilities herein given to, or imposed upon, the respective
parties hereto shall extend to and bind the several respective heirs, executors,
administrators, successors and assigns of the said parties; and if there shall
be more than one Tenant, they shall all be bound jointly and severally by the
terms, covenants and agreements herein. No rights, however, shall inure to the
benefit of any assignee of Tenant unless the assignment to such assignee has
been approved by Landlord in writing as provided in Article VI.
 
ARTICLE XXXXI FURNISHING OF FINANCIAL STATEMENTS
 
     Upon Landlord's written request, Tenant shall promptly furnish Landlord,
from time to time, with financial statements reflecting Tenant's current
financial condition, and written evidence of ownership of controlling stock
interest if Tenant is a corporation.
 
ARTICLE XXXXII ACCORD AND SATISFACTION
 
     Payment by Tenant or receipt by Landlord of a lesser amount than the rent
or other charges herein stipulated shall be deemed to be on account of the
earliest due stipulated rent or other charges, and no endorsement or statement
on any check or any letter accompanying any check payment as rent or other
charges shall be deemed an accord and satisfaction and Landlord shall accept
such check or payment without prejudice to Landlord's right to recover the
balance of such rent or other charges or pursue any other remedy in this Lease
to the Tenant.
 
ARTICLE XXXXIII EXECUTION OF LEASE; NO OPTION
 
     The submission of this Lease to Tenant shall be for examination purposes
only, and does not and shall not constitute a reservation of or option for
Tenant to lease, or otherwise create any interest by Tenant in, the leased
premises. Execution of this Lease by Tenant and returned to Landlord shall not
be binding upon Landlord, notwithstanding any time interval, until Landlord has
in fact executed and delivered this Lease to the Tenant.
 
- 23 -
 

--------------------------------------------------------------------------------



ARTICLE XXXXIV RECORDING
 
     Tenant shall not record this Lease without the written consent of Landlord.
 
ARTICLE XXXXV WAIVER OF COUNTERCLAIMS
 
     In the event Landlord commences any proceedings for nonpayment of rent or
as a result of the holding over of Tenant after the expiration of the term of
this Lease, Tenant will not interpose any counter-claim of whatsoever nature or
description in any such proceedings, which shall not be construed as a waiver of
Tenant's right to assert such claims in any separate action or actions brought
by Tenant.
 
ARTICLE XXXXVI ESTOPPEL STATEMENT
 
     Tenant agrees within ten (10) days after request therefor by Landlord, to
execute in recordable form and deliver to Landlord a statement, in writing,
certifying (a) that this Lease is in full force and effect; (b) date of
commencement of the term of this Lease; (c) that rent is paid currently without
any off-set or defense thereto; (d) the amount of rent, if any, paid in advance;
(e) whether this Lease has been modified and, if so, identifying the
modifications; and (f) that there are no uncured defaults by Landlord or stating
those claimed by Tenant provided that, in fact, such facts are accurate and
ascertainable.
 
ARTICLE XXXXVII ATTORNMENT
 
     In the event any proceedings are brought for the foreclosure of, or in the
event of a conveyance by deed in lieu of foreclosure of, or in the event of
exercise of the power of sale under any mortgage and/or deed of trust made by
Landlord covering the leased premises, or in the event Landlord sells, conveys
or otherwise transfers its interest in the demised premises or any portion
thereof containing the demised premises, this Lease shall remain in full force
and effect and Tenant hereby attorns to and covenants and agrees to execute an
instrument in writing reasonably satisfactory to the new owner whereby Tenant
attorns to, such successor in interest and recognizes such successor as the
Landlord under this Lease. Payment by or performance of this Lease by any
person, firm or corporation claiming an interest in this Lease or the leased
premises by, through or under the Tenant without Landlord's consent in writing
shall not constitute an attornment or create any interest in this Lease or the
leased premises.
 
ARTICLE XXXXVIII SUBORDINATION
 
     Tenant agrees that this Lease shall, at the request of the Landlord, be
subordinate to any first mortgage on deeds of trust that may hereafter be placed
upon said premises and to any and all advances to be made thereunder, and to the
interest thereon, and all renewals, replacements and extensions thereof,
provided the mortgagee or trustee named in said mortgages or trust deeds shall
agree to recognize the Lease of said Tenant in the event of foreclosure if
Tenant is not in default. Tenant also agrees that any mortgagee or trustee may
elect to have this Lease a prior lien to its mortgage or deed of trust, and in
the event of such election and upon notification by such mortgagee or trustee to
Tenant to that effect, this Lease shall be deemed prior in lien to the said
mortgage or deed of trust, whether this Lease is dated prior to or subsequent to
the date of said mortgage or deed of trust. Tenant agrees upon request of
Landlord, any mortgagee or any trustee, it shall execute whatever instruments
may be required to carry out the intent of this Article. So long as Tenant has
complied with every term and condition of this Lease and has not been or is not
currently in material default under any of the terms and conditions contained in
the Lease, Landlord shall provide Tenant with a non-disturbance agreement signed
by any subsequent lender or lien holder of record.
 
- 24 -
 

--------------------------------------------------------------------------------



ARTICLE XXXXIX REMEDIES
 
     Failure of the Tenant to execute any of the above instruments within
fifteen (15) days upon written request so to do by Landlord shall constitute a
breach of this Lease and the Landlord may, at its option, cancel this Lease and
terminate the Tenant's interest therein. Further, Tenant hereby irrevocably
appoints Landlord as attorney-in-fact for the Tenant with full power and
authority to execute and deliver in the name of the Tenant any such instruments.
 
ARTICLE XXXXX EXECUTION OF LEASE
 
     If either party hereto is a partnership, limited partnership, corporation
or other joint venture or association, the individual(s) executing this Lease on
behalf of such entity warrant and represent that such entity is validly
organized and existing and authorized to do business under the laws of the State
of Michigan, that the form of entity is as set forth in the introductory
paragraph of this Lease and the acknowledgments at the end of this Lease, that
the entity has full power and lawful authority to enter into this Lease in the
manner and form herein set forth, and that the execution of this Lease by such
individual(s) is proper and sufficient to legally bind such entity in accordance
with the terms and conditions hereof. If Tenant consists of more than one person
or entity, then the obligations imposed on Tenant shall be joint and several.
 
ARTICLE XXXXXI
 
INTENTIONALLY OMITTED
 
ARTICLE XXXXXII OPERATION AND MAINTENANCE OF COMMON AREAS
 
     For the purpose of this Article and wherever else used in this Lease, the
Common Areas shall be defined as the areas designated by Landlord as Common
Areas from time to time, including by way of illustration and not limitation,
all parking areas, access roads and facilities which may be furnished by
Landlord, including all parking areas, the truckway or ways, driveways, loading
docks and areas, package delivery areas, sidewalks, courts and ramps, signage,
landscaped and planting areas, retaining walls, any utility systems or other
facilities which are used for the operation of, or in connection with Landlord's
building and all other areas, and improvements which may be provided by the
Landlord for the general use in common of the Tenants, their officers, agents,
employees and customers.
 
     Landlord hereby grants to Tenant and Tenant’s employees, agents, customers
and invitees the right, during the term hereof, to use in common with others
entitled to the use thereof, the Common Areas. The manner in which such Common
Areas and facilities are and hereafter shall be constructed, operated, managed,
insured and maintained and expenditures therefor shall be at the sole discretion
of the Landlord, and the use of such areas and facilities shall be subject to
such reasonable regulations as Landlord shall make from time to time.
 
     Landlord may close any of the Common Areas to whatever extent required in
the opinion of Landlord's counsel to prevent a dedication of any of the Common
Areas or the accrual of any rights of any person or of the public to the Common
Areas. Landlord may also close temporarily any of the Common Areas for
maintenance.
 
ARTICLE XXXXXIII TENANT'S PRO-RATA SHARE OF OPERATING AND COMMON AREA EXPENSES
 
     (a) Tenant shall pay, as additional rent, as hereinafter provided, a
proportionate share of all costs and expenses of every kind and nature paid or
incurred by Landlord in the operation, managing and maintenance of the entire
Common Areas, which shall include, without limitation, lighting, heating, air
conditioning, utilities, personal property taxes, cleaning, rubbish removal,
snow removal, line painting, policing and security, repairs and replacements,
management fees, and as amount equal to fifteen (15%) percent of the total of
all the foregoing costs and expenses to cover Landlord's administrative costs,
decorations, extermination, the cost of landscaping, drainage and lighting
facilities as may be from time to time necessary, all salaries and compensation
in connection with such operation and maintenance. Cost of operation and
maintenance shall include (i) the depreciation of the cost of acquiring and
installing the equipment used in maintenance and any equipment and facilities
acquired by Landlord to reduce energy consumption or to otherwise reduce such
costs and expenses of operating and maintaining the Common Areas and interest
charges paid in connection with financing the cost of such equipment, but shall
not include the original cost of such equipment or replacements thereof; and
(ii) all costs and expenses paid by Landlord in connection with the operation
and maintenance of said Common Areas, including without limitation, legal,
architectural and engineering fees. The proportionate share to be paid by Tenant
of such costs and expenses shall be 51.24 %.
 
- 25 -
 

--------------------------------------------------------------------------------



     (b) Tenant's proportionate share of such costs and expenses for each lease
year and partial lease year shall be paid in monthly installments on the first
day of each calendar month, in advance, in a) an amount estimated by Landlord
from time to time or b) from monthly billings provided to Tenant. If said amount
is estimated by Landlord then subsequent to the end of each lease year and/or
partial lease year, Landlord shall furnish Tenant with a statement of Tenant's
proportionate share of such costs and expenses for such period. In this event if
the amount paid by Tenant under this Section for any lease year or partial lease
year shall be less than the actual amount due from Tenant for such lease year or
partial lease year as shown on such statement, Tenant shall pay Landlord such
deficiency within thirty (30) days after the furnishing of such statement, and
if the amount paid by Tenant hereunder for any such lease year or partial lease
year shall exceed such actual amount due from Tenant for such lease year or
partial lease year, such excess shall be credited against the next installment
due under this Section, or upon the expiration of the term of this Lease, such
excess shall be refunded to Tenant.
 
ARTICLE XXXXXIV FACSIMILES:
 
     Landlord and Tenant agree that a facsimile transmission of any original
document shall have the same effect as an original. Any signature required on an
original shall be completed when a facsimile copy has been signed. The parties
agree that signed facsimile copies of documents shall be appended to the
originals thereof, integrated therewith and given full effect as if an original.
 
ARTICLE XXXXXV TENANT'S RESPONSIBILITY REGARDING HAZARDOUS SUBSTANCES
 
     Section 1. HAZARDOUS SUBSTANCE. The term "Hazardous Substances", as used in
this Lease, shall include without limitation, flammables, explosives,
radioactive materials, asbestos, polychlorinated biphenyl’s (PCBs), chemicals
knows to cause cancer of reproductive toxicity, pollutants, contaminants,
hazardous wastes, toxic substances or related materials, petroleum and petroleum
products, and substances declared to be hazardous or toxic under any law or
regulation now or hereafter enacted or promulgated by any governmental
authority.
 
     Section 2. TENANT'S RESTRICTIONS. Tenant shall be responsible for:
 
     (a) Any violation of any federal, state or local law, ordinance or
regulation now or hereafter enacted, related to environmental conditions on,
under, or about the premises, or arising from Tenant's use or occupancy of the
premises, including but not limited to, soil and ground water conditions, or
 
     (b) The use, generation, release, manufacture, refining, production,
processing, storage or disposal of any Hazardous Substance on, under, or about
the premises, or the transportation to or from the premises of any Hazardous
Substance.
 
- 26 -
 

--------------------------------------------------------------------------------



     Section 3. ENVIRONMENTAL CLEAN-UP. Tenant shall, at Tenant's own expense,
comply with all laws regulating the use, generation, storage, transportation or
disposal of hazardous substance ("Laws").
 
     Tenant shall, at Tenant's own expense, make all submissions to, provide all
information required by, and comply with all requirements of all governmental
authorities (the "Authorities") under the Laws.
 
     Should any Authority or any third party demand that a cleanup plan be
prepared and that a clean-up be undertaken because of any deposit, spill,
discharge, or other release of Hazardous Substance that occurs during the term
of this Lease, at or from the premises, or which arises at any time from
Tenant's use or occupancy of the premises, then Tenant shall, at Tenant's own
expense, prepare and submit the required plans and all related bonds and other
financial assurances; and Tenant shall carry out all such cleaning plans.
 
     Tenant shall, at Tenant's own expense, promptly provide all information
regarding the use, generation, storage, transportation, or disposal of Hazardous
Substances that is requested by Landlord. If Tenant fails to fulfill any duty
imposed under this Section 3 within a reasonable time, Landlord may do so; and
in such case, Tenant shall cooperate with Landlord in order to prepare all
documents Landlord deems necessary or appropriate to determine the applicability
of the Laws to premises and Tenant's use thereof, and for compliance therewith,
and Tenant shall execute all documents promptly upon Landlord's request. No such
action by Landlord and no attempt made by Landlord to mitigate damages under any
Law shall constitute a waiver of any of Tenant's obligations under this Section
3.
 
     Section 4. TENANT'S INDEMNITY. Tenant shall indemnify, defend and hold
harmless Landlord, the manager of the property and their respective offices,
directors, beneficiaries, shareholders, partners, agents and employees from all
fines, suits, procedures, claims and actions of every kind, and all costs
associated therewith (including attorneys' and consultants' fees) arising out of
or in any way connected with any deposit, spill, discharge or other release of
Hazardous Substances that occurs during the term of this Lease, at or from the
premises, or which arises at any time from Tenant's use or occupancy of the
premises or from Tenant's failure to provide all information, make all
submissions and take all steps required by all Authorities under the Laws and
all other environmental laws.
 
     Section 5. SURVIVAL OF TENANT'S OBLIGATIONS AND LIABILITIES. Tenant's
obligations and liabilities under this paragraph shall survive the expiration of
this Lease Agreement.
 
ARTICLE XXXXXVI RIGHT OF FIRST REFUSAL TO LEASE ADDITIONAL SPACE
 
     In the event Landlord receives a bona fide offer from a third party to
lease additional space located on the Property (the "Lease Offer") which Lease
Offer Landlord desires to accept, Landlord shall give Tenant written notice of
the Lease Offer, including a description of the terms and conditions contained
therein, and Tenant shall have the first right to lease the additional space
upon the same terms and conditions as set forth in the Lease Offer. Tenant's
election must be made by delivery of written notice to Landlord within three (3)
business days after receipt of notice of the Lease Offer from Landlord, and upon
such exercise, Landlord and Tenant shall have an additional ten (10) days in
which to enter into a binding lease agreement upon the terms set forth in the
Lease Offer and otherwise acceptable to Landlord and Tenant. In the event Tenant
rejects the Lease Offer, fails to accept the Lease Offer within the three (3)
day period, or the lease agreement is not entered into between Landlord and
Tenant within the said ten (10) day period, Landlord shall have the right to
lease the additional space pursuant to the Lease Offer, and upon such leasing,
the Tenant's first right to lease offered additional space as provided herein
shall expire.
 
- 27 -
 

--------------------------------------------------------------------------------



ARTICLE XXXXXVII RIGHT OF FIRST REFUSAL TO PURCHASE
 
     In the event Landlord receives a bona fide offer from a third party to
purchase the building (the "Offer") which Offer Landlord desires to accept,
Landlord shall give Tenant written notice of the Offer, including a description
of the terms and conditions contained therein, and Tenant shall have the first
right to purchase the building upon the same terms and conditions as set forth
in the Offer. Tenant's election must be made by delivery of written notice to
Landlord within three (3) business days after receipt of notice of the Offer
from Landlord, and upon such exercise, Landlord and Tenant shall have an
additional ten (10) days in which to enter into a binding purchase agreement
upon the terms set forth in the Offer and otherwise acceptable to Landlord and
Tenant. In the event Tenant rejects the Offer, fails to accept the Offer within
the three (3) day period, or the purchase agreement is not entered into between
Landlord and Tenant within the said ten (10) day period, Landlord shall have the
right to sell the building pursuant to the Offer, and upon such sale, the
Tenant's first right to purchase the building as provided herein shall expire.
 
ARTICLE XXXXXVIII OPTION TO EXTEND:
 
     During such time as Tenant shall be free from default with reference to any
of Tenant's obligations and liabilities hereunder, Tenant, at Tenant's option
shall have the right to extend the term of this Lease for two (2) additional
five (5) year period, upon the same terms and conditions as are set forth
herein, with the exception that the base rental to be paid during the five (5)
year extension shall be adjusted as follows:
 
     A. The annual Base Rent to be paid during each five (5) year extension or
option period shall be adjusted by eighty percent (80%) of the total percentage
increase from the base period of all items (all items component of the revised
Consumer Price Index -nearest major city average for urban wage earners and
clerical workers 1982-84=100), as published by the Bureau of Labor Statistics of
the U.S. Department of Labor.
 
     In no event shall the adjustment of base rent under this paragraph be less
than a fifteen (15%) percent increase of base rent paid during the last year of
the initial term of this Lease or the preceding option term. For the purpose of
this Lease, the term "Base Period" shall refer to the date which said Index is
published which is closest to the 2000 Lease Commencement Date. In the event
such Index is discontinued, comparable statistics on the purchasing power of the
Consumer dollar published at the time of said discontinuance by a responsible
financial authority, shall be used for making such computation.
 
     B. Tenant shall not be required to pay the Improvement Rent during any
extension or option period.
 
     C. Tenant shall exercise such option by giving Landlord written notice
thereof by registered or certified mail, return receipt requested, not less than
six (6) months prior to the expiration of the initial term of this Lease.
 
- 28 -
 

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties have hereunto set their hands and seals the
day and year first above written.
 

LANDLORD:   JAGAR L.L.C., a Michigan limited liability company   By:  /s/
Michael Roth                          Its: Member   TENANT:   PICOMETRIX, INC.,
a Michigan corporation   By:  /s/ Robin F. Risser      Its: Chief Executive
Officer


- 29 -
 

--------------------------------------------------------------------------------